Citation Nr: 0915761	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  05-02 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a compensable disability rating for 
hepatitis C.  

2.  Entitlement to an increased disability rating for 
degenerative disc disease of the lumbar spine, rated as 20 
percent disabling during the period beginning June 6, 2008, 
and as 10 percent disabling prior to that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1982 to 
September 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Jurisdiction over the case was subsequently returned 
to the RO in Boston, Massachusetts.

In July 2007, the Board remanded this case for additional 
evidentiary development.  It has since returned to the Board 
for further appellate action.

The issue of entitlement to a compensable rating for 
hepatitis C is addressed in the remand that follows the order 
section of this decision.


FINDINGS OF FACT

1.  Throughout the period of this claim, the Veteran's low 
back disability has been manifested by limitation of forward 
flexion to less than 60 degrees.

2.  Forward flexion of the thoracolumbar spine is not limited 
to 30 degrees or less; the entire thoracolumbar spine is not 
ankylosed, there is no significant neurological impairment 
due to the disability, and there have been no incapacitating 
episodes.


CONCLUSION OF LAW

1.  The degenerative disc disease of the Veteran's lumbar 
spine warrants a 20 percent rating, but not higher, 
throughout the period of this claim.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5243 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letters mailed in January 2004 and August 2007.  
They provided appropriate notice with respect to the 
effective-date element of the claim.  They also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the Veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the Veteran.  
They also informed the Veteran of the assistance that VA 
would provide to obtain evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the Veteran's entitlement to an increased rating.  In any 
event, the Veteran was provided the specific criteria for 
rating the disability in the Statement of the Case. 

Although the August 2007 letter was mailed after the initial 
adjudication of the claim, following the provision of the 
required notice and the completion of all indicated 
development of the record, the RO readjudicated the Veteran's 
claim in September 2008.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim).  
There is no indication or reason to believe that the ultimate 
decision of the RO on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  

The Board also notes that the Veteran has been afforded an 
appropriate VA examination and service treatment records have 
been obtained.  Neither the Veteran nor his representative 
has identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either under General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that if there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  

Note (1) following the formula provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury, the following ratings 
will apply:  Unfavorable ankylosis of the entire spine 
warrants a 100 percent disability rating while unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.  A 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine that is greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees; there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spine contour; or there is vertebral body fracture 
with loss of 50 percent or more height.  38 C.F.R. § 4.71a.

Note (1) following the General Rating Formula for Diseases 
and Injuries of the Spine provides that associated objective 
neurologic abnormalities are to be rated separately under an 
appropriate diagnostic code.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v.  
Brown, 8 Vet. App. 202 (1995).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a) (2008).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2008).



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the Veteran's service-connected low back disability.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Veteran was granted service connection for degenerative 
disc disease of the lumbar spine in an August 1994 rating 
decision.  The disability was assigned a 10 percent rating.  
The Veteran filed the instant claim for an increased rating 
in November 2003.  The May 2004 rating decision on appeal 
continued the 10 percent; however, in September 2008 the RO 
increased the rating to 20 percent, effective June 6, 2008.

In response to his claim, the Veteran was afforded a VA 
examination in March 2004.  This examination disclosed a 
normal range of motion and no neurological impairment.  The 
Board has not found the report of this examination to be 
adequate for rating purposes because the examiner did not 
address all pertinent disability factors, such as functional 
impairment during flare ups and following repetitive use.  

In May 2008, the Veteran was afforded another VA back 
examination.  The Veteran again complained of constant back 
pain.  The examiner observed that the Veteran's gait was 
completely symmetric but his back was slightly hyperlordotic.  
Flexion was to 50 degrees without discomfort, but the Veteran 
could flex an additional 20 degrees with discomfort.  Upon 
repetitive testing, discomfort began at 40 degrees, but the 
Veteran could still flex to 70 degrees.  Extension was to 
20/30 degrees, with pain starting at 10 degrees.  The Veteran 
reported that there was pain from 10 to 20 degrees, but he 
produced no specific signs of pain.  There were no 
neurological deficits indicated; sensory function was intact 
to pin except that along the lateral border of the left foot 
pin was felt only as pressure.  The Veteran was assessed with 
mechanical low back pain.  

The examiner also expressed his opinion as to the condition 
of the Veteran's back at other times outside of the 
examination.  The Veteran reported to the examiner that when 
he has increased back pain he is sometimes handicapped beyond 
what the examiner observed upon examination.  The examiner 
opined that during those periods of time, the Veteran's back 
disability would be manifested by greater loss of mobility-
there would likely be a 10 to 20 degrees loss of flexion and 
some reduction in the loss of extension.  As for the impact 
of the Veteran's back disability on his ability to work, the 
examiner noted that the disability would not necessitate more 
than an occasional sick day.  The examiner elaborated that 
the Veteran's back pain does not interfere with his 
activities to the point of requiring complete immobility or 
complete bed rest.

The RO granted an increased rating of 20 percent on the basis 
of the May 2008 examination results.  The Board agrees that 
the results of the May 2008 examination support a 20 percent 
rating.  The RO mistakenly assigned June 6, 2008, as the 
effective date because it confused the spine examination 
performed in May 2008 with a liver examination performed on 
June 6, 2008.  In any event, as noted above, the report of 
the March 2004 examination of the Veteran's spine is not 
adequate for rating purposes.  In the Board's opinion, the 
results of the May 2008 examination do not evidence a 
worsening of the disability during the pendency of the claim.  
The May 2008 examination disclosed greater functional 
impairment because it was more thorough and addressed all 
pertinent disability factors.  Therefore, the Board concludes 
that the increased rating of 20 percent is also warranted 
during the period of this claim prior to June 6, 2008.

None of the evidence supports a rating in excess of 20 
percent.  It is clear that the Veteran's thoracolumbar spine 
is not ankylosed.  The greatest degree of functional 
impairment documented in the record is contained in the May 
2008 examination report.  The May 2008 examiner stated that 
after repetitive motion, the Veteran was still able to 
forward flex his thoracolumbar spine to 70 degrees with some 
discomfort.  He did not find that the Veteran experienced 
pain during the range of motion testing.  With the estimated 
additional loss of forward flexion of 10 to 20 degrees during 
flare ups, the Veteran's forward flexion would still be much 
greater than 30 degrees even during flare ups.  

The Board has taken into consideration the Veteran's 
statements regarding the severity of his symptoms.  The 
Veteran has been granted a 20 percent disability rating 
because of the functional impairment resulting from the 
disability.  As explained above, the objective evidence shows 
that he does not have sufficient functional impairment to 
warrant a higher rating.  

The Board has considered whether there is any other schedular 
basis for granting an evaluation in excess of 20 percent, but 
has found none.  In particular, the Board notes that the 
record does not show that the Veteran has experienced any 
incapacitating episodes requiring bed rest prescribed by a 
physician.  In addition, the record does not confirm that he 
has experienced any significant neurological impairment in 
either lower extremity as a result of the disability.  
Sensation to pin along the lateral border of the left foot 
was slightly impaired at the time of the May 2008 
examination, but the examiner did not attribute this to the 
service-connected disability.  In any event, slight 
incomplete paralysis of the sciatic nerve is not sufficient 
to warrant a separate compensable rating. 

The Board has also considered the doctrine of reasonable 
doubt but has determined that it is not applicable to the 
claims because the preponderance of the evidence is against 
the claims.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 20 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER


Entitlement to a disability rating in excess of 20 percent 
for a low back disability is denied.  



REMAND

With respect to the Veteran's hepatitis C claim, the Board 
notes that in a VA Form 9 submitted in January 2005, the 
Veteran stated that he underwent an ultrasound in September 
2003 at "UMASS."  He also stated that when the results came 
back, Dr. Anello informed him that he needed to begin 
treatment.  He indicated that he started receiving treatment 
in July 2004.  He referred to the Boston Regional Medical 
Center and to the VA hospital in Bedford.  It is not clear 
from his VA Form 9 exactly where he was treated, but further 
development to obtain all pertinent treatment records should 
be completed before the Board decides the Veteran's hepatitis 
C claim.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should request the 
Veteran to provide the names, addresses 
and approximates dates of treatment or 
evaluation for all health care providers 
who have treated or evaluated him for 
hepatitis C during the period of this 
claim.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the Veteran.  If it 
is unsuccessful in obtaining any such 
evidence, it should so inform the Veteran 
and his representative and request them 
to provide the outstanding evidence.

3.  In any event, the RO or the AMC 
should obtain a copy of any pertinent, 
outstanding VA medical records.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the appellant's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a Supplemental Statement of the Case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


